SUPERIOR COURT
                                     OF THE
                               STATE OF DELAWARE

                                                          Sussex County Courthouse
ROBERT H. ROBINSON, JR.                                   1 The Circle, Suite 2
          JUDGE                                           Georgetown, DE 19947
                                                          Telephone: (302) 856-5264



                            Submitted: March 17, 2022
                             Decided: June 30, 2022

Roger D. Landon, Esquire                     Lindsey E. Imbrogno, Esquire
Philip T. Edwards, Esquire                   Stephen J. Milewski, Esquire
Murphy & Landon                              White and Williams LLP
1011 Centre Road, #210                       Courthouse Square
Wilmington, Delaware 19805                   600 N. King Street, Suite 800
                                             Wilmington, Delaware 19801

      Re:   Patricia A. McLeod v. The Doctors Company
            C. A. No. S19C-12-003 RHR

Dear Counsel:

      Before the court is Defendant The Doctors Company’s (“TDC”) Motion for

Summary Judgment. For the following reasons, TDC’s motion is DENIED.

      In July of 2012, Patricia A. McLeod (“Ms. McLeod”) sued Dr. Patrick Swier

(“Dr. Swier”) and Patrick Swier, M.D., P.A. (the “Company”) alleging that Dr.

Swier breached the standard of care owed to her by performing surgery on her left

leg in 2010 without sufficient medical justification, leaving her with permanent and
painful injuries.1 At the time, Dr. Swier and the Company were insured by TDC (the

“Policy”). The limits of the Policy were $1,000,000.00 per claim. The Policy

included a consent-to-settle provision that required TDC to obtain Dr. Swier’s

consent prior to settling any claim against him. When Ms. McLeod brought the

lawsuit against Dr. Swier and the Company for medical negligence, Dr. Swier filed

a claim with TDC as required by the Policy. TDC assigned an attorney to the case

(“Trial Counsel”).2 Ms. McLeod produced an expert analysis of her damages that

exceeded the Policy’s limits.3 TDC advised Dr. Swier of his potential exposure to an

excess verdict and informed him of his right to obtain personal legal counsel to

advise him about this potential exposure.4 On November 2, 2014, Ms. McLeod made

a $1,000,000.00 policy-limits demand to settle all her claims against Dr. Swier. Ms.

McCleod’s offer was never accepted by TDC and a consent to settle form was never

signed by Dr. Swier.

       The case went to trial. During jury deliberations, the jury returned three

questions. All three questions related to damages, not liability. Still, TDC and Dr.

Swier did not settle. On December 11, 2014, a jury found in favor of Ms. McLeod



1
  McLeod v. Swier, 2016 WL 355123, at *1 (Del. Super. Ct. Jan. 27, 2016), aff'd, 157 A.3d 757
(Del. 2017).
2
  Def. Ex D, D.I. 63, 110:20-111:22 (Deposition of Richard Galperin); Def. Opening Brief, D.I.
63 at 2. I note that Ms. McLeod agrees with TDC’s description of the attorney as experienced and
well-respected.
3
  Def. Ex. H, D.I. 63.
4
  Def. Ex. H, D.I. 63, TDC00189-91 (Letter dated March 17, 2014).
                                               2
and returned a verdict in the amount of $3,425,515.00.5 Because the verdict

exceeded the $1,000,000.00 limit, Dr. Swier was left personally liable for the

difference.

          Dr. Swier assigned to Ms. McLeod his right to sue TDC for the judgment in

excess of the Policy limit and she brought this current action as his assignee, seeking

both compensatory and punitive damages. Ms. McLeod claims that TDC violated its

duty of good faith and fair dealing to Dr. Swier when it failed to share with Dr. Swier

three separate internal evaluations that estimated the chance of a verdict in favor of

plaintiff at 50% and that damages could be as high as $4,000,000.00.6 Ms. McLeod

points to several communications indicating that Dr. Swier was unsure of whether

he should consent to a settlement, and she argues that if he had been aware of these

internal reports, he might have settled.

          TDC filed the Motion for Summary Judgment on March 1, 2022. TDC

contends that because the Policy had a consent-to-settle provision, TDC could not

settle the claim against Dr. Swier unless wanted to settle. TDC points to many

statements Dr. Swier made that indicated he would never agree to settle the case

because he was adamant that he was not negligent. TDC contends that Dr. Swier’s

strong opposition to settling denied it any opportunity to settle and that therefore no



5
    McLeod, 2016 WL 355123, at *1.
6
    Pl. Answering Br., D.I. 65, at 16.
                                           3
reasonable juror could find that TDC acted in bad faith. Additionally, TDC contends

that a recovery in excess of the limits of the policy was never determined to be

substantially likely.

       Ms. McLeod does not contest the fact that Dr. Swier did not consent to settle.

Rather, Ms. McLeod argues that Dr. Swier, by affidavit and during his deposition in

this case, stated he would have settled at different points during the underlying

litigation had he been advised to do so by TDC and Trial Counsel, or if TDC had

provided him with adequate information of the state of the case—including TDC’s

internal risk evaluations. Ms. McLeod maintains that whether Dr. Swier would have

consented to settle is a material issue of fact that cannot be resolved by summary

judgment.

       Summary judgment may be granted only if, when viewing the facts in the light

most favorable to the non-moving party, there is no genuine issue of fact and the

moving party is entitled to relief as a matter of law.7 When considering a motion for

summary judgment, the court’s role is to examine the record to determine whether

genuine issues of material fact exist “but not to decide such issues.”8 Once the

moving party meets this burden, the burden then shifts to the non-moving party to

establish the existence of material issues of fact.9 If, after discovery, the non-moving


7
  Moore v. Sizemore, 405 A.2d 679 (Del. 1979); Super. Ct. Civ. R. 56.
8
  Merrill v. Crothall-Am., Inc., 606 A.2d 96, 99-100 (Del. 1992).
9
  Moore v. Sizemore, 405 A.2d 679, 681 (Del. 1979).
                                               4
party cannot make a sufficient showing of the existence of an essential element of

his or her case, then summary judgment must be granted.10 However, if material

issues of fact exist, or if the Court determines that it does not have sufficient facts to

enable it to apply the law to the facts before it, then summary judgment is

inappropriate.11

       TDC has not met its burden to show the absence of issues of material fact for

either compensatory or punitive damages. It is undisputed that there was an offer to

settle at policy limits and that Dr. Swier never gave his consent to settle. It is also

undisputed that Dr. Swier received notice of his potential exposure to an excess

verdict and his option to consult personal counsel.12 However, Dr. Swier, in both his

affidavit and during his deposition in the present litigation, maintains that he would

have consented to settle had he been either advised to do so or fully informed of the

state of the litigation by Trial Counsel or by TDC’s representatives.13

       Cited by both parties, Connelly v. State Farm Mutual Automobile Insurance

Co. provides that “[i]n the context of an insurance policy, the implied covenant of




10
   Burkhart v. Davies, 602 A.2d 56, 59 (Del. 1991), cert. den., 112 S. Ct. 1946 (1992); Celotex v.
Catrett, 477 I.S. 317, 322-23 (1986).
11
   Ebersole v. Lowengrub, 180 A.2d 467, 470 (Del. 1962).
12
   Def. Ex. H, D.I. 63. Defendant claims that within this letter Ms. Dougherty informed Dr. Swier
of the “consent-to-settle” provision. Def. Opening Brief at 16. I have reviewed this letter and have
not found where Ms. Dougherty informed Dr. Swier of the “consent-to-settle” provision.
13
   Plt.’s Ex. 34, D.I. 65, at ¶8.
                                                 5
good faith has included a duty to settle claims within policy limits where recovery

in excess of those limits is substantially likely.”14

       TDC emphasizes that “[t]he basis of the insurer’s duty to settle within policy

limits is the insurer’s exclusive control over settlement negotiations and defense of

litigation, which results in a conflict of interest between the insurer and the

insured.”15 TDC argues that because the Policy included a consent-to-settle

provision, the insurance provider no longer has exclusive control over settlement

negotiations and the conflict between insurer and insured is minimized to the point

where the duty to settle no longer applies. In contrast, in Connelly, a conflict arose

where there was an offer to settle at- or near-policy limits and the insurer desired to

go to trial, but the insured wanted to settle within the policy limits to avoid exposure

to an excess judgment.16 As shown in this case, the conflict in Connelly may still

exist even where there is a consent-to-settle provision.

       There was an offer to settle for the limits of the policy—what TDC considered

to be the full extent of its liability. TDC argues that there was no conflict between

the insurer and the insured because neither wanted to settle the case. Dr. Swier’s

interest, as cited by TDC, was to avoid a personal judgment against him. TDC




14
   Connelly v. State Farm Mut. Auto. Ins. Co., 135 A.3d 1271, 1274 (Del. 2016) (internal quotations
omitted).
15
   Id. at 1275.
16
   Id.
                                                6
identifies this desire through Dr. Swier’s statements that he would file bankruptcy

or move to Europe rather than pay any judgment against him.17 TDC argues that Dr.

Swier refused to settle because he was concerned about the impact an adverse

judgment would have on his reputation, license, and credentials, more so than

financial considerations. Fleeing the country or declaring bankruptcy would not

protect any of these valuable interests, but merely could be viewed as a way to

protect the finances of his family. And, Dr. Swier’s interest in not personally paying

a judgment against him would have been satisfied if TDC had settled the case. This

would have, of course, freed Dr. Swier from other, drastic alternatives he may have

considered. Contrary to TDC’s position, Dr. Swier’s statements demonstrate how

his own interests and TDC’s were not aligned during the litigation and a conflict—

as contemplated in Connelly—may have persisted in spite of the consent-to-settle

clause.

          Further, Dr. Swier is emphatic in both his deposition and his affidavit that he

would have given his consent to settle had he been properly informed of the

circumstances of the case by TDC and his Trial Counsel.18 Dr. Swier testified that

he relied on the assessment of the case given to him by Trial Counsel. These

statements create questions of fact regarding the issue of consent that must be



17
     Def. Ex. G, D.I. 63; Def Ex. F, D.I. 63, at 27, 177.
18
     Plt.’s Ex. 34, D.I. 65, at ¶8.
                                                    7
addressed by a jury. TDC is correct in arguing that if it settled the case without Dr.

Swier’s consent, it would have breached the contract. But that is not the question

here. Instead, this Court must determine if TDC was prevented from settling as a

matter of law. This Court cannot, as a matter of law, determine that it was Dr. Swier’s

action—or inaction—that prevented TDC from settling. As such, summary

judgment is improper for the issue of breach of duty and the implied covenant of

good faith.

       TDC also argues that summary judgment is proper on the issue of punitive

damages. Punitive damages are recoverable “in situations where the defendant’s

conduct, though unintentional, has been particularly reprehensible, i.e. reckless, or

motivated by malice or fraud.”19 Conduct is willful or wanton if it reflects a

“conscious indifference” or an “I don’t care” attitude.20 Ordinarily, Delaware

reserves the issue of wantonness for the jury except in the clearest of cases. 21 The

manner in which TDC failed to inform Dr. Swier of its own internal risk-assessment

evaluations that showed Dr. Swier’s risk of being exposed to an excess verdict—

particularly in light of the alternatives Dr. Swier was allegedly considering—present

genuine issues of material fact for a jury’s determination.



19
    Jardel Co., Inc. v. Hughes, 523 A.2d 518, 529 (Del. 1987).
20
    Cloroben Chem. Corp. v. Comegys, 464 A.2d 887, 891 (Del. 1983) (internal citations omitted).
21
   Jardel Co., 523 A.2d at 527 (citing Eustice v. Rupert, 460 A.2d 507, 509 (Del. 1983); Hepburn
v. Omega Prop. Grp., LLC, 2020 WL 3222000, at *2 (Del. Super. Ct. June 15, 2020); Djukic v.
Doubletree Franchise LLC, 2015 WL 9594708, at *1 (Del. Super. Ct. Dec. 16, 2015).
                                               8
       Lastly, I address TDC’s contention that there is no issue of material fact

concerning whether a judgment in excess of policy limits was substantially likely.

While failing to cite any Delaware law, TDC identifies how other states have

considered that “substantially likely” means “more likely than not.”22 TDC admits

that its own assessment of the case was 50/50 with damages being awarded in excess

of policy limits, possibly as high as $4,000,000.00. Trial Counsel also allegedly

estimated at least a 50/50 chance of a defense verdict.23 Additionally, Ms. McLeod’s

attorneys testified that, as the jury deliberated, defense counsel speculated that there

would be a verdict in favor of Ms. McLeod for $2,000,000.00. Considering the

above, this Court finds there are questions of material fact regarding the likelihood

of an excess verdict.

       Therefore, TDC’s motion for summary judgment is DENIED.

       IT IS SO SORDERED.



                                                          Sincerely,
                                                          /s/ Robert H. Robinson, Jr.
                                                          Robert H. Robinson, Jr., Judge



cc:    All counsel of record (by File & ServeXpress)


22
  Conn. v. Wang, 145 A.3d 906, 917-20 (Conn. 2016).
23
  Def. Opening Br., D.I. 63, at 20; Def. Ex. C, D.I. 63, 40:1-44:9, 44:2-9 (Deposition of Susan
Shires).
                                              9